DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 08/20/2021.
Status of Claims
Claims 1-18 filed on 08/20/2021 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “and store the master matrix in the database”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend from claim 1 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-18 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-18 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determine one or more actions to be undertaken at a retail store based on customer report. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “determine and take actions based upon consumer reports, receive and discern customer reports the received reports being tagged with issue categories selected from an issue category list, web-scrape a plurality of web sites via a communication network to collect issue categories from the web sites, and add to or adjust to the issue category list based upon the obtained web-scraped issue categories; determine when the consumer reports are missing information, and when the consumer reports are missing information, responsively transmit a first electronic message to one of the user electronic devices for rendering at an electronic interface of the user electronic device, the first electronic message requesting the consumer enter the missing information into the first electronic interface; determine a plurality of topic sentences and the frequency of the topic sentences from the received reports; construct a master matrix and store the master matrix, the master matrix comprising a plurality of rows with each row including one of the topic sentences and the frequency of the topic sentence; for each of a plurality of values of k create a separate k-grouping matrix from the master matrix, each k-grouping matrix arranging the topic sentences into k groupings based upon the similarity of words as between different topic sentences, wherein each of the k-grouping matrices is created at least in part by moving or rearranging some of the rows of the master matrix; select the k-grouping matrix having the highest value of k that does not include duplicate topic sentences; from the selected k-grouping matrix, select the most frequent topic sentences from each of the k groupings within the k-grouping matrix; map each of the selected most frequent k topic sentences to one of the issue categories; based upon each mapped issue category, determine one or more actions to be undertaken at a retail store, by communications with the customer, or in the supply chain; wherein the action is performed by a human, the action being one or more of transmitting a second electronic message to one of the electronic devices, moving a product to the store or within the store, or moving the product through the supply chain”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe determine one or more actions to be undertaken at a retail store based on customer report. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 10 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 10 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-9 and 11-18 certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe determine one or more actions to be undertaken at a retail store based on customer report. As a result, claims 2-9 and 11-18 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A system”, “a smart-bot”, “automatically”, “user electronic devices”, “natural language processing approaches”, “a control circuit”, “database”, “action is performed by one or more of an automated vehicle”. When considered in view of the claim as a whole, the steps of “receiving and transmitting” do not integrate the abstract idea into a practical application because “receiving and transmitting” are insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 10 recites substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “storing the issue category list at a database”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claim 10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 and 11-18  include additional elements beyond those recited by independent claims 1 and 10. The additional elements in the dependent claims include “automatically cleans the reports” as in claims 2 and 11, “a smartphone, a laptop, a tablet, or a personal computer” as in claims  3 and 12, “a drone or automated ground vehicle” as in claims 5 and 14, and “central processing center” as in claims 8 and 17. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-9 and 11-18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A system”, “a smart-bot”, “automatically”, “user electronic devices”, “natural language processing approaches”, “a control circuit”, “database”, “action is performed by one or more of an automated vehicle”. The steps of “receiving and transmitting” do not amount to significantly more than the abstract idea because “receiving and transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 10 recites substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “storing the issue category list at a database” the recited computer element does not amount to significantly more than the abstract idea because the computer element is generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 10 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-9 and 11-18 include additional elements beyond those recited by independent claims 1 and 10. The additional elements in the dependent claims include “automatically cleans the reports” as in claims 2 and 11, “a smartphone, a laptop, a tablet, or a personal computer” as in claims  3 and 12, “a drone or automated ground vehicle” as in claims 5 and 14, and “central processing center” as in claims 8 and 17. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-9 and 11-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623